Citation Nr: 1340475	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a lung disorder (claimed as asbestosis).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Virtual VA paperless claims processing system includes VA treatment records dated from March 2008 to July 2013.  The Veterans Benefit Management System currently does not include any documents pertinent to the present appeal.
 
This case was the subject of a Board remand dated in March 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record includes conflicting medical evidence.  Specifically, in an October 2009 letter, a VA physician opined that it was highly probable that the Veteran's asbestosis was due to exposure to asbestos during military service.  In contrast, a report of an extensive work-up in August 1997 by a private physician, Dr. J.V.S. (initials used to protect privacy), discusses a history of post-service exposure to asbestos and indicates that the Veteran has asbestosis.  Moreover, recently received treatment records from a private e pulmonary specialist, Dr. M.F., do not include diagnoses of asbestosis.  Therefore, the Board finds that a clarifying medical opinion is necessary. 

Because this matter involves what appear to be complex and inconsistent or evolving diagnoses and opinions among treating physicians regarding the Veteran's lung disability, the Board will request that a VA pulmonologist conduct the examination, if possible.  

On remand, the RO/AMC should seek to obtain any additional relevant treatment records.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

 1.  The RO/AMC should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for a lung disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should obtain and associate with the claims file any outstanding VA medical records pertaining to a lung disorder that are dated from July 2013 to the present.

2.  Once all available relevant medical records have been received, the RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with a pulmonologist to determine the nature and etiology of any lung disorder that may be present. If a pulmonologist is unavailable for such an examination, documentation should be included in the claims file.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include:

a) An in-service clinical record consultation sheet indicating that the Veteran was referred for evaluation of a "chest condition."  A cough for the past four to five years was documented, and the Veteran was noted to smoke approximately one package of cigarettes per day.  After history, physical examination, and review of X-rays of the chest taken on July 20, 1962, and July 26, 1962, the consulting physician's diagnosis was viral pneumonitis, subsiding, incurred in the line of duty.

b) An extensive work-up in August 1997 by Dr. J.V.S that discusses a history of post-service exposure to asbestos and indicates that the Veteran has asbestosis.

c) An October 2009 written opinion from a VA physician that it was highly probable that the Veteran's asbestosis was due to exposure to asbestos during military service.

d) A December 2009 written statement from the Veteran regarding his claimed in-service asbestos exposure. 

e) VA and private treatment records from approximately 2002 forward, including recently received records of private treatment from Dr. M.F., from approximately August 2002 to April 2011.  

In addition, the examiner should take a history from the Veteran as to his in-service and post-service exposure to asbestos and as to the onset and progression of a lung disorder.
  
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current lung disorders and specifically indicate whether the Veteran has asbestosis.

For each lung disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not had its onset in service or is otherwise related thereto, including his symptomatology and asbestos exposure therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should provide a fully reasoned explanation for his or her opinions.  

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



